Citation Nr: 0207496	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic neurological 
disorder claimed as a manifestation of an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1984 to February 
1987 and from November 1987 to April 1992.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1998 rating decision of the Atlanta, Georgia, 
Regional Office which determined that the veteran had not 
submitted a well-grounded claim for service connection for a 
chronic neurological disorder to include Guillain-Barre 
syndrome claimed as a manifestation of an undiagnosed illness 
and denied the claim.  In September 1999, the St. Petersburg, 
Florida, Regional Office (RO) determined that the veteran had 
not submitted a well-grounded claim for a chronic 
neurological disorder to include chronic inflammatory 
demyelinating polyneuropathy claimed as a manifestation of an 
undiagnosed illness and denied the claim.  In May 2001, the 
RO denied service connection for a chronic neurological 
disorder to include chronic inflammatory demyelinating 
polyneuropathy and Guillain-Barre syndrome claimed as a 
manifestation of an undiagnosed illness on the merits.  The 
veteran is represented in this appeal by the Veterans of 
Foreign Wars of the United States.  


FINDINGS OF FACT

1.  The veteran served on active duty with the Armed Forces 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

2.  The veteran's chronic inflammatory demyelinating 
polyneuropathy constitutes either an undiagnosed illness 
and/or a medically unexplained chronic multiple symptom 
illness defined by a cluster of signs or symptoms.  

3.  The veteran's chronic inflammatory demyelinating 
polyneuropathy was initially clinically manifested to a 
compensable degree in March 1996.  



CONCLUSION OF LAW

Chronic inflammatory demyelinating polyneuropathy was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 56614, 56615 (Nov. 9, 2001) (to be 
codified as amended at 38 C.F.R § 3.317).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for a chronic 
neurological disorder, the Board initially observes that the 
veteran's service medical records were apparently lost 
through no fault of the veteran.  The Department of Veterans 
Affairs (VA) has secured or attempted to secure all relevant 
VA and private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  
The veteran has been advised by the statement of the case and 
the supplemental statements of the case of the evidence that 
would be necessary for him to substantiate his claim.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2001).  

The provisions of 38 U.S.C.A. § 1117 (West 1991 & Supp. 2002) 
direct, in pertinent part, that:

  (a) (1)  The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
  (A)  during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
  (B)  to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b).  
  (2)  For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
  (A)  An undiagnosed illness.  
  (B)  A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
  (C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.  
  (b)  The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
The Secretary's determination of such 
period of time shall be made following a 
review of any available credible medical 
or scientific evidence and the historical 
treatment afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War.  

***

  (f)  For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.  
  (g)  For purposes of this section, 
signs or symptoms that may be a 
manifestation of an undiagnosed illness 
or a chronic multisymptom illness include 
the following:  
  (1)  Fatigue. 
  (2)  Unexplained rashes or other 
dermatological signs or symptoms.  
  (3)  Headache.  
  (4)  Muscle pain.  
  (5)  Joint pain.  
  (6)  Neurological signs and symptoms.  
  (7)  Neuropsychological signs or 
symptoms.  
  (8)  Signs or symptoms involving the 
upper or lower respiratory system.  
  (9)  Sleep disturbances.  
  (10)  Gastrointestinal signs or 
symptoms.  
  (11)  Cardiovascular signs or symptoms.  
  (12)  Abnormal weight loss.  
  (13)  Menstrual disorders.  

The Secretary of the VA has clarified that: 

VA shall pay compensation to a Persian 
Gulf veteran who exhibits objective 
indications of chronic disability 
resulting from an illness or combination 
of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided 
that such disability:  

  (a)(i)  Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
  (ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  
  (2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  
  (3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  
  (4)  A chronic disability resulting 
from an undiagnosed illness referred to 
in this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  
  (5)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  
  (b)  For the purposes of paragraph 
(a)(1) of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness include, but are not 
limited to: 
  (1)  Fatigue 
  (2)  Signs or symptoms involving skin
  (3)  Headache
  (4)  Muscle pain
  (5)  Joint pain
  (6)  Neurologic signs or symptoms 
  (7)  Neuropsychological signs or 
symptoms
  (8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
  (9)  Sleep disturbances 
  (10)  Gastrointestinal signs or 
symptoms
  (11)  Cardiovascular signs or symptoms
  (12)  Abnormal weight loss
  (13)  Menstrual disorders. 
  (c)  Compensation shall not be paid 
under this section:  
  (1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
  (2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
  (3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
  d)  For purposes of this section: 
  (1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  
  (2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  

The veteran's April 1992 Certification of Release or 
Discharge From Active Duty (DD Form 214) conveys that he 
served with the United States Marine Corps in the Southwest 
Asia theater of operations during the Persian Gulf War.  He 
was awarded several medals for his Persian Gulf War service.  

A March 1996 hospital summary and associated clinical 
documentation from Providence Hospital relates that the 
veteran complained of progressive bilateral lower extremity 
weakness of two weeks' duration.  Upon discharge, an 
impression of Guillain-Barre syndrome was advanced.  A May 
1996 hospital summary and associated clinical documentation 
from Providence Hospital states that the veteran was 
readmitted after being unable to leave his bed due to 
neurological impairment.  The veteran's treating physicians 
advanced an impression of "exacerbation of demyelinating 
polyneuropathy."  They opined that "this probably puts it 
into chronic inflammatory demyelinating polyneuropathy form 
(CIDP)."  An August 1996 hospital summary and associated 
clinical documentation from Providence Hospital states that 
the veteran was diagnosed with chronic immune demyelinating 
polyneuropathy by left sural nerve biopsy

In his October 1996 claim for service connection, the veteran 
advanced that he was initially diagnosed with neurological 
problems including chronic inflammatory demyelinating 
polyneuropathy in March 1996.  A September 1998 opinion from 
the Chief of the Neurology Section, Decatur, Georgia, VA 
Medical Center indicates that: 

[The veteran] suffers from a neuropathy 
of unknown origin.  Although designated 
as "chronic inflammatory demyelinating 
polyneuropathy" because his disease 
course is most in keeping with that 
diagnosis, the exact nature of his 
disease is not really known and its 
etiology is definitely not known.  His 
condition could just as easily been 
called "neuropathy of unknown origin."  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
served in Southwest Asia theater of operations during the 
Persian Gulf War.  In 1996, the veteran initially manifested 
and was clinically found to exhibit a chronic and progressive 
neurological disability variously characterized as 
Guillain-Barre syndrome, chronic immune demyelinating 
polyneuropathy, chronic inflammatory demyelinating 
polyneuropathy, and neuropathy of unknown origin.  The record 
does not clearly delineate whether such observations reflect 
a specific diagnosis or are the signs and/or symptoms of an 
undiagnosed disease process.  Upon resolution of reasonable 
doubt in the veteran's favor and given the absence of any 
objective evidence to the contrary, the Board finds that the 
veteran's neurologic disability constitutes an undiagnosed 
illness and/or a medically unexplained chronic multisymptom 
illness which may be presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 56614, 56615 
(Nov. 9, 2001) (to be codified as amended at 38 C.F.R 
§ 3.317).  


ORDER

Service connection for chronic inflammatory demyelinating 
polyneuropathy is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

